DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' Response to Office Action, received 2-5-2021, is acknowledged.  Claims 51, 86, 88, and 89 have been amended.
Claims 51, 54, 56, 57, 65, 69-71, and 79-90 are pending and under consideration.
Rejections Withdrawn
The rejection of claim 86 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for "of any one of claim 51", is withdrawn in light of the claim amendment.
The rejection of claim 88 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for "of any one of claim 51", is withdrawn in light of the claim amendment.
The rejection of claims 89, and 90 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for "of any one of claim 51", is withdrawn in light of the claim amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A reevaluation of the teachings of the instant specification and the art necessitated the following rejection.

Claims 51, 54, 56, 57, 65, 69-71, and 79-90 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  

Claim 51 is a method for detecting a tumor in a subject, the method comprising:
(i)    administering to a subject a pro-diagnostic reagent, wherein the pro-diagnostic reagent
comprises:
(a)    a carrier domain linked to a signature producing domain, wherein the signature producing domain comprises an enzyme susceptible domain linked to a signature molecule, wherein the enzyme susceptible domain is susceptible to cleavage by a cancer-associated protease, and wherein cleavage of the enzyme susceptible domain releases the signature molecule, and
(b)    one or more tumor-penetrating ligands, wherein each tumor-penetrating ligand is linked to the carrier domain; and
(ii)    subjecting a biological sample obtained from the subject to an analysis method in order to detect the presence of the released signature molecule, wherein the analysis method comprises mass spectrometry, PCR analysis, a DNA microarray, fluorescence analysis, or an ELISA, and wherein the presence of the released signature molecule in the biological sample is indicative of the subject having a tumor.

	Claim 57 states that the cancer-associated proteases is a serine protease, matrix metalloprotease (MMP), thrombin, kallikrein, matriptase, hepsin, cathepsin, plasminogen activator, or A Disintegrin and Metalloprotease (ADAM).
	However, the specification does not teach that the receptors are unique to tumor cells. These proteases may also be found in normal tissues, and either increased or decreased with respect to normal in diseases or conditions (page 19, lines 23-27; Table 1).
	Claims 69 and 70 state that each of the one or more tumor-penetrating ligands is a peptide, polypeptide, polymer, or aptamer, wherein each of the one or more tumor-penetrating ligands specifically binds to a p32 receptor, neuropilin-1 (NRP1) receptor, avp3 integrin receptor, avPs integrin receptor, folate receptor, transferrin receptor, Her2 receptor, or EGFR.	However, the specification does not teach that the receptors are unique to tumor cells.  For example, folate receptors and transferrin receptors are found on normal tissues such as kidney, spleen, and lung tissue.  (Parker et al., Analytical Biochemistry 338: 284–293, 2005;  Gatter et al., Journal of Clinical Pathology, 36(5):539-545, 1983)

	Thus, because the proteases in said pro-diagnostic reagent are also found in normal tissues and other conditions, and the receptors to which said tumor-penetrating ligands bind, are also found on normal tissues, the omitted steps are how one determines that the presence of any of the released signature molecule is indicative of a tumor in a subject versus other conditions or just of normal tissues.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Rodney P. Swartz, Ph.D., Art Unit 1645, whose telephone number is (571) 272-0865. The examiner can normally be reached on Monday-Thursday from 7:30 AM to 6:00 PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, please contact the Examiner's Supervisor, Gary Nickol, at (571)272-0835.
	The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Rodney P Swartz, Ph.D./Primary Examiner, Art Unit 1645                                                                                                                                                                                                        May 6, 2021